Citation Nr: 1145968	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the September 2007 rating decision, in part, also granted service connection for prostate cancer status post radical prostatectomy with an evaluation of 40 percent, effective January 10, 2007.  The Veteran submitted a notice of disagreement and stated that he warranted a disability rating of 60 percent.  The December 2008 rating decision granted a 60 percent disability rating for prostate cancer status post radical prostatectomy, effective January 10, 2007.  Therefore, the benefit sought on appeal was granted and the issue has not been appealed to the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 

The Veteran submitted additional private treatment records following the December 2008 Statement of the Case without a waiver of initial consideration by the RO.  However, the private treatment records are not relevant to the issues at hand and, therefore, a waiver is not necessary.  See 38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or sensorineural hearing loss within one year thereafter, and the most persuasive and credible evidence shows that the Veteran's bilateral hearing loss is not causally or etiologically related to active military service.

3.  The most persuasive and credible evidence of record shows that the Veteran's tinnitus is not causally or etiologically related to active military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active duty nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the appellant with notice in February 2007, prior to the initial decision on the claim in September 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran about the information and evidence that is necessary to substantiate his claims for service connection.  Specifically, the February 2007 letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.

Furthermore, the RO notified the Veteran about the information and evidence that VA will seek to provide.  In particular, the February 2007 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The February 2007 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

Finally, the Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date in the February 2007 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the notification requirements have been met.

In addition, VA's duties to assist the Veteran have also been satisfied.  His service treatment records and all identified and available VA treatment records and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The record shows that the Veteran was afforded a VA examination in August 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board finds that the VA examination is adequate as the examiner reviewed the claims file, to include the service treatment records and post-service records, considered the Veteran's statements, and provided a medical opinion with supporting rationale.  The Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion in regard to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.

Initially, the Board notes that the Veteran has a current bilateral hearing loss disability in accordance with VA regulations.  38 C.F.R. § 3.385.  In addition, the records reveal a diagnosis of tinnitus.  

Throughout the course of this appeal, the Veteran has contended that he was exposed to acoustic trauma in service which caused his bilateral hearing loss and tinnitus.  The Veteran's DD Form 214 shows that the Veteran's military occupational specialty was 11 B 40 -  light weapons infantryman.  Given the Veteran's military occupational specialty, the Board finds that the Veteran was exposed to noise during active service.  See 38 C.F.R. § 3.159(a)(2). 

However, the service treatment records are completely negative for any notation, complaint, or diagnosis of tinnitus during active service.  In fact, the March 1968 separation examination is completely absent for any mention of tinnitus or its symptoms.  Furthermore, the Veteran's hearing levels were within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran also had a hearing loss profile of 'H1' at that time.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The accompanying report of medical history shows that the Veteran denied experiencing any hearing loss.    

Following service, the Veteran's first complaints of ringing of the ears and hearing loss are documented in a 2007 private treatment record, dated more than 35 years after separation from active duty.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

The Veteran was afforded a VA examination in August 2007.  The examiner reviewed the claims file.   The examiner noted that the Veteran served as a machine gunner from March 1966 to March 1968.  The Veteran reported onset of tinnitus that began approximately 20 years ago.  He reported that the tinnitus has gradually increased in intensity since its onset.  He was not aware of any hearing problem until he was seen for a hearing evaluation at a private clinic in January 2007 and was told that he had hearing loss in both ears.  The Veteran reported a history of military noise exposure from hand grenades, shotguns, rifles, and 106 mm. and 105 mm. Howitzers without the use of hearing protection.  He also reported a history of occupational noise exposure as a sewing machine operator for 28 years.  

The only evidence relating the Veteran's bilateral hearing loss and tinnitus to active duty is the Veteran's statements.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

First, the Board recognizes that the Veteran is competent to provide a diagnosis of tinnitus, i.e., ringing of the ears because it is not a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, although the Veteran is competent and credible to diagnose the tinnitus and report its onset, he is not credible regarding his statements that his tinnitus is related to active duty.  Here, the service treatment records are absent for any notations or documentation of tinnitus.  The separation examination report is also absent for any complaints or notations regarding tinnitus.  Furthermore, the Veteran has not reported that he experienced tinnitus during service or shortly thereafter.  Instead, he reported to the August 2007 VA examiner that the onset of the tinnitus was 20 years ago - dating to the late 1980s, approximately 19 years after separation from active duty.  Indeed, the Veteran has not reported any continuity of symptomatology since active duty.  
Furthermore, the Board finds that the most persuasive evidence of record weighs against finding that tinnitus is related to active service.  The August 2007 VA examiner reviewed the claims file, took into account the Veteran's reported symptoms and history, and provided a negative nexus opinion with a supporting rationale.  The Board finds that the August 2007 VA examiner's opinion is more persuasive than the Veteran's conclusory statements that his tinnitus is related to in-service military exposure.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

With respect to the Veteran's hearing loss, he has related his current disability to military noise exposure.  The Board notes that the Veteran is competent to report that he was exposed to acoustic trauma and the Board finds his reports credible.  However, the record does not indicate that the Veteran has the medical expertise to diagnose or opine as to the etiology of a bilateral hearing loss disability.  In this respect, the origin of a bilateral hearing loss disability is a matter of medical complexity and is often the subject of conflicting opinions.  Further, a lay person is not trained to diagnosis hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, although the Veteran is competent to report that he was exposed to noise during service, he is not competent to offer a diagnosis or provide an opinion as to the etiology of bilateral hearing loss.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of bilateral hearing loss.  More importantly, the Veteran has not described any continuity of symptomatology since active service and reported to the August 2007 VA examiner that he did not know that he had a hearing problem until 2007.  The Board finds that the August 2007 VA examiner's opinion is the most persuasive evidence regarding the etiology of the Veteran's hearing loss.  The VA examiner conducted an audiological examination to include review of the Veteran's reported history and his service treatment records and post-service treatment records.  The examiner then provided a negative nexus opinion with a supporting rationale.  Thus, the Board finds that the VA examiner's opinion is more persuasive than the statements of the Veteran with respect to the etiology of his bilateral hearing loss disability.  

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Therefore, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no evidence of hearing loss to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is also not warranted.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


